Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
        Antonio Fernandez,                     Case No.
13
                 Plaintiff,
14                                             Complaint For Damages And
          v.                                   Injunctive Relief For Violations
15                                             Of: American’s With Disabilities
        Brother's Auto Repair, Inc., a         Act; Unruh Civil Rights Act
16      California Corporation; and Does 1-
        10,
17
                 Defendants.
18
19
            Plaintiff Antonio Fernandez complains of Brother's Auto Repair, Inc., a
20
     California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
21
22
        PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He is
24
     paralyzed from the waist down and uses a wheelchair for mobility.
25
        2. Defendant Brother's Auto Repair, Inc. owned Brother’s Auto Repair
26
     located at or about 8914 Beverly Blvd., Pico Rivera, California, in May 2019.
27
        3. Defendant Brother's Auto Repair, Inc. owns Brother’s Auto Repair
28
     (“Auto Repair Shop”) located at or about 8914 Beverly Blvd., Pico Rivera,

                                           1

     Complaint
Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 2 of 7 Page ID #:2




 1   California, currently.
 2      4. Plaintiff does not know the true names of Defendants, their business
 3   capacities, their ownership connection to the property and business, or their
 4   relative responsibilities in causing the access violations herein complained of,
 5   and alleges a joint venture and common enterprise by all such Defendants.
 6   Plaintiff is informed and believes that each of the Defendants herein,
 7   including Does 1 through 10, inclusive, is responsible in some capacity for the
 8   events herein alleged, or is a necessary party for obtaining appropriate relief.
 9   Plaintiff will seek leave to amend when the true names, capacities,
10   connections, and responsibilities of the Defendants and Does 1 through 10,
11   inclusive, are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to the Auto Repair Shop in May 2019 with the intention to
27   avail himself of its services and to assess the business for compliance with the
28   disability access laws.


                                               2

     Complaint
Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 3 of 7 Page ID #:3




 1       9. The Auto Repair Shop is a facility open to the public, a place of public
 2   accommodation, and a business establishment.
 3       10. Paths of travel are one of the facilities, privileges, and advantages
 4   offered by Defendants to patrons of the Auto Repair Shop.
 5       11. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
 6   provide accessible paths of travel into the restroom in conformance with the
 7   ADA Standards. 1
 8       12. Currently, the defendants do not provide accessible paths of travel in
 9   conformance with the ADA Standards.
10       13. Restrooms are another one of the facilities, privileges, and advantages
11   offered by Defendants to patrons of the Auto Repair Shop.
12       14. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
13   provide an accessible restroom in conformance with the ADA Standards. 2
14       15. Currently, the defendants do not provide an accessible restroom in
15   conformance with the ADA Standards.
16       16. Plaintiff personally encountered these barriers.
17       17. By failing to provide accessible facilities the defendants denied the
18   plaintiff full and equal access.
19       18. The lack of accessible facilities created difficulty and discomfort for the
20   Plaintiff.
21       19. The defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24       20. The barriers identified above are easily removed without much
25
     1
       For example, the path of travel leading to the restroom entrance required a person to navigate a step for
26   which there was no ramp. On information and belief there are other issues with the paths of travel that render
     them non-compliant. Those issues will be fleshed out in discovery and inspections. The plaintiff seeks to
27   have accessible paths of travel.
     2
       For example, the restroom doorway was less than 32 inches wide. On information and belief there are other
28   issues with the restroom that render them non-compliant. Those issues will be fleshed out in discovery and
     inspections. The plaintiff seeks to have an accessible restroom.


                                                           3

     Complaint
Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 4 of 7 Page ID #:4




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6      21. Plaintiff will return to the Auto Repair Shop to avail himself of its
 7   services and to determine compliance with the disability access laws once it is
 8   represented to him that the Auto Repair Shop and its facilities are accessible.
 9   Plaintiff is currently deterred from doing so because of his knowledge of the
10   existing barriers and his uncertainty about the existence of yet other barriers
11   on the site. If the barriers are not removed, the plaintiff will face unlawful and
12   discriminatory barriers again.
13      22. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26      23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               4

     Complaint
Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 5 of 7 Page ID #:5




 1      24. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7               or procedures, when such modifications are necessary to afford
 8               goods,     services,   facilities,   privileges,     advantages,   or
 9               accommodations to individuals with disabilities, unless the
10               accommodation would work a fundamental alteration of those
11               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14               defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16               maximum extent feasible, the altered portions of the facility are
17               readily accessible to and usable by individuals with disabilities,
18               including individuals who use wheelchairs or to ensure that, to the
19               maximum extent feasible, the path of travel to the altered area and
20               the bathrooms, telephones, and drinking fountains serving the
21               altered area, are readily accessible to and usable by individuals
22               with disabilities. 42 U.S.C. § 12183(a)(2).
23      25. When a business provides paths of travel, it must provide accessible
24   paths of travel in compliance with the ADA Standards.
25      26. Here, no such accessible paths of travel has been provided in
26   compliance with the ADA Standards in violation of the ADA.
27      27. When a business provides facilities such as a restroom, it must provide
28   an accessible restroom in compliance with the ADA Standards.


                                            5

     Complaint
Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 6 of 7 Page ID #:6




 1      28. Here, no such accessible restroom has been provided.
 2      29. The Safe Harbor provisions of the 2010 Standards are not applicable
 3   here because the conditions challenged in this lawsuit do not comply with the
 4   1991 Standards.
 5      30. A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily
 7   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8      31. Here, the failure to ensure that the accessible facilities were available
 9   and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14      32. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21      33. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23      34. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
Case 2:19-cv-05194-DSF-JEM Document 1 Filed 06/14/19 Page 7 of 7 Page ID #:7




 1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2   (c).)
 3
 4             PRAYER:
 5             Wherefore, Plaintiff prays that this Court award damages and provide
 6   relief as follows:
 7           1. For injunctive relief, compelling Defendants to comply with the
 8   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 9   plaintiff is not invoking section 55 of the California Civil Code and is not
10   seeking injunctive relief under the Disabled Persons Act at all.
11           2. Damages under the Unruh Civil Rights Act, which provides for actual
12   damages and a statutory minimum of $4,000 for each offense.
13           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
     Dated: June 11, 2019                 CENTER FOR DISABILITY ACCESS
16
17
                                          By:
18
19                                        ____________________________________

20                                              Russell Handy, Esq.
                                                Attorney for plaintiff
21
22
23
24
25
26
27
28


                                                7

     Complaint
